Exhibit 10.01

 

June 24, 2005

 

 


MARCUS D. LOWE


 

Dear Marc:

 

On behalf of Adaptec, Inc., I am pleased to offer you the position of Vice
President, General Manager reporting to Sundi Sundaresh.  I am confident that
you will provide the senior leadership that will continue to enhance our
customer and stockholder value.

 

Your initial base salary will be $250,000 per year. You will also be eligible to
participate in the Quarterly Variable Incentive Plan (VIP) and the Annual
Incentive Plan (AIP), which targets a percentage of your base salary to be
paid.  The VIP is based on achievement of quarterly objectives and is targeted
at 4% of your base pay.  The AIP is based on Company achievement of revenue and
operating profit before taxes and is targeted at 40% of your base salary. 
Actual bonus payout will vary based on Company and individual performance.

 

In accordance with the Company’s Stock Option Plan, we will recommend to our
Board of Directors that you be granted an option to purchase 100,000 shares of
Adaptec stock that will vest 20% on the one-year anniversary of your hire date
and thereafter at 5.00% per quarter, and will be fully vested at the end of five
years. These options will be priced based upon your start date. The option price
will be the previous trading day’s closing price with vesting commencing on the
hire date.

 

Adaptec provides a full range of company paid benefits including a flexible
program that provides employees with “credits” to purchase coverage tailored to
individual needs.  As a Vice President, you may elect to defer up to 100% of
your salary and/or bonus income under the Deferred Compensation Plan.  In
addition, you will receive a $650 per month car allowance.

 

This offer is contingent upon your ability to comply with the employment
authorization provisions of the Immigration & Naturalization Act. Specifically,
you will need to be able to demonstrate through documentation, and to sign a
Declaration under penalty of perjury that you are authorized to work in the
United States.  If your ability to execute INS form I-9 depends upon Adaptec
filing and receiving approval of a nonimmigrant visa (other than an H-1B
change-of-employer) petition for you, Adaptec reserves the right to unilaterally
revoke this offer of employment by notice to you. Adaptec will not normally
exercise this right unless, at the end of a 120-day period from the date a NIV
or IV petition is filed for you, you are unable to appear for work due to lack
of employment authorization.  In addition, this offer is contingent upon the
successful completion of your background investigation.

 

--------------------------------------------------------------------------------


 

This offer will remain valid for seven days from the date of this letter unless
we notify you otherwise.  You should understand that this offer does not
constitute a contract of employment for any specified period of time but will
create an “employment at will” relationship.

 

Please sign this letter, indicating acceptance of this offer and your
anticipated start date.  Return the signed copy to Shirley Olerich, Vice
President – Human Resources (M/S 15A) and retain one copy for your records.

 

Please review and complete the enclosed forms.  During orientation, you will be
asked to show the appropriate documents.  Please contact Lundyn LaFleur in Human
Resources lundyn_lafleur@adaptec.com or 957-6610 to arrange for your
orientation.

 

We are confident you will make a major contribution to our success and are
looking forward to having you join us.

 

Sincerely,

 

/s/ Shirley B. Olerich

 

Shirley B. Olerich

Vice President, Human Resources

 

C:  Sundi Sundaresh

 

Attachments

/s/ Marcus D. Lowe

 Accepted

 

July 11, 2005

 Anticipated Start Date (preferably a Monday)

 

Please indicate below how you would like your name to appear on your business
cards and nameplate:

 

 

 (name on business cards)

 

 

 

 (title on business cards)

 

 

 

 (nameplate)

 

2

--------------------------------------------------------------------------------

 